Exhibit 10.1
SEVERANCE AGREEMENT
          This Severance Agreement (this “Agreement”) is entered into effective
this 26th day of May, 2009 (the “Effective Date”), by and between Delta
Petroleum Corporation (“Delta” or “the Company”) and Roger A. Parker (“Parker”).
As used herein, “Parties” means, collectively, Delta and Parker, and “Party”
means either Delta or Parker.
RECITALS
     WHEREAS, Delta and Parker are parties to that certain Employment Agreement
dated May 5, 2005 (the “Employment Agreement”), that certain Change-In-Control
Executive
     Severance Agreement dated April 30, 2007 (the “Change-In-Control
Agreement”) and various stock option agreements, stock rights and other stock
arrangements (the “Stock Agreements”); and
     WHEREAS, Delta and Parker agree that as of the close of business on the
Effective Date, Parker has resigned from his positions as director, officer and
employee of Delta and any of its subsidiaries, including his positions of
Chairman and CEO; and
     WHEREAS, in consideration for Parker’s resignation, Parker is
(a) relinquishing all his rights in, to and under the Employment Agreement, the
Change-In-Control Agreement, the Stock Agreements, all bonuses relating to past
and pending transactions benefiting Delta (except as expressly provided below)
and any other interests he might claim arising from his efforts as Chairman
and/or CEO, and (b) agreeing to stay on as a consultant on the terms described
herein to facilitate an orderly transition and to assist in certain pending
transactions and Delta desires to provide the payments and other consideration
specified herein.
     NOW, THEREFORE, in consideration of the provisions herein, and other good
and valuable consideration the receipt and sufficiency of which is hereby
acknowledged by Delta and Parker, the Parties agree as follows:
1. Resignation. Effective as of the close of business on the Effective Date,
Parker hereby resigns, and Delta accepts such resignation, from all his
positions as director, officer and employee of Delta and any of its
subsidiaries, including his positions of Chairman and CEO.
2. Consideration. Subject to Section 2(b), Delta agrees to pay Parker $4,700,000
in cash (the “Cash Consideration”), issue to Parker 1,000,000 shares of Delta
common stock (the “Shares”) and pay Parker the aggregate of any accrued unpaid
salary, vacation days and reimbursement of his reasonable business expenses
incurred through the Effective Date (the “Accrued Amounts”).
     (a) Effective Date Consideration. On the ADEA Effective Date (as defined
below), Delta shall pay to Parker $1,811,892 of the Cash Consideration plus the
Accrued Amounts by wire transfer in immediately available funds.

1



--------------------------------------------------------------------------------



 



     (b) Rabbi Trust Consideration. On the ADEA Effective Date, Delta shall
deposit (1) the Shares and (2) $2,888,108 of the Cash Consideration (the “Trust
Cash”) into a grantor trust (the “Rabbi Trust”) established for the purpose of
the payment of benefits to Parker under this Agreement, in satisfaction of the
amounts payable under the Change-In-Control Agreement (which the Parties agree
is $4,588,108), to which Parker otherwise would have been entitled upon a
separation from service but for the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and its related guidance
(“Section 409A”). The trust agreement shall be substantially similar to the
model trust agreement provided by the Internal Revenue Service in Revenue
Procedure 92-64, modified as necessary for Section 409A, and shall be reasonably
acceptable to Parker and Delta. Delta shall select the trustee for the Rabbi
Trust, which trustee must be reasonably acceptable to Parker, and Delta shall
pay all fees associated with the Rabbi Trust. The Parties acknowledge and agree
that any interest accrued on the Trust Cash shall be deemed the property of
Delta and paid by the trustee to Delta. The Shares and the Trust Cash shall be
distributed to Parker on November 27, 2009, or the first business day on or
following the date that is six months after Parker’s separation from service as
determined in accordance with Section 409A, if later (the “Trust Distribution
Date”). Delta’s obligations to pay benefits under this Agreement shall continue
to constitute an unfunded, unsecured promise to pay until the Trust Distribution
Date. Rabbi Trust assets shall be subject to the claims of Delta creditors under
federal and state law in the event of Delta’s insolvency. Rabbi Trust assets
shall not, at any time, be located outside of the United States or be
transferred outside of the United States.
     (c) Resale Registration. Delta, at its sole cost and expense, shall prepare
and file a registration statement on Form S-3, or another appropriate form
permitting registration of the Shares for resale by Parker reasonably acceptable
to Parker (the “Registration Statement”) providing for the resale of the Shares
in accordance with Rule 415 of the Securities Act from time to time by Parker
within 30 days after the Effective Date. Delta shall use its reasonable best
efforts to cause the Registration Statement to become effective on or before the
Trust Distribution Date, and to keep the Registration Statement continuously
effective until the end of the Effectiveness Period (as defined below). If the
Registration Statement covering resale of the Shares ceases to be effective for
any reason at any time during the Effectiveness Period (other than because all
securities registered thereunder shall have been resold pursuant thereto), Delta
shall use its reasonable best efforts to obtain the prompt withdrawal of any
order suspending the effectiveness thereof. For purposes of this Section 2, the
“Effectiveness Period” means the earlier of (i) the one year anniversary of the
Trust Distribution Date, or (ii) the date on which all Shares held by Parker may
be sold without restrictions under Rule 144 promulgated under the Securities Act
of 1933, as amended (the “Securities Act”).
3. Benefits. Delta shall provide or arrange to provide to Parker as provided
below any medical, prescription, dental, disability, group life and accidental
death insurance provided or arranged by Delta or any of its subsidiaries (the
“Welfare Benefits”), at Delta’s sole expense and for a period of 36 months from
the Effective Date (the “Benefit Continuation Period”), Welfare Benefits that
are substantially the same as the Welfare Benefits provided to Parker (and his
spouse, dependents and beneficiaries) immediately before the Effective Date,
except that the Welfare Benefits to which Parker is entitled under this
Section 3 will be reduced to the extent that comparable welfare benefits are
received by Parker from an employer other than Delta or its subsidiary during
the Benefit Continuation Period. Health insurance premiums and any non-

2



--------------------------------------------------------------------------------



 



taxable benefit shall be paid on Parker’s behalf as of the first day of each
month during the Benefit Continuation Period, and in no event shall any such
payment be made later than 30 days after the first day of the month; provided
that Parker makes a timely election to receive such benefits under the
Consolidated Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA”) to
the extent applicable; provided further that payments made after December 31,
2009 shall be taxable to the extent necessary to avoid the creation of a
nondiscriminatory benefit under Section 105(h) of the Code. For any other
Welfare Benefits, in lieu of paying for such Welfare Benefits during the Benefit
Continuation Period and to the extent payment would be taxable, on the ADEA
Effective Date, Delta shall deposit into the Rabbi Trust an amount equal to 36
times the excess of (i) the monthly premium payable immediately prior to the
Effective Date for such Welfare Benefits substantially similar to those which
Parker (and Parker’s dependents) were receiving at such time, over (ii) the
aggregate monthly premiums(s) charged to Parker for such coverage at such time,
which amounts shall be paid to Parker on the Trust Distribution Date. Payments
or reimbursements for Welfare Benefits in any taxable year shall not affect
those payable in any other taxable year. The fact that the cost of the
participation by Parker, or Parker’s spouse, dependents or beneficiaries, in any
plan for Welfare Benefits (a “Welfare Benefit Plan”) was paid indirectly by
Delta, as a reimbursement or a credit to Parker, before the Effective Date does
not mean that the corresponding Welfare Benefits were not “provided to Parker”
by Delta for the purpose of this Section 3.
4. Consulting Services.
     (a) Parker agrees to make himself reasonably available for consultation to
Delta’s Board of Directors for a period of six months from the Effective Date
(the “Consulting Service Term”). The actual dates and time of availability shall
be as the Parties mutually agree in good faith. In no event shall Parker provide
services exceeding 20% of the average level of bona fide services performed by
Parker over the immediately preceding 36-month period. It is the intent of both
Parker and Delta that Parker’s employment with Delta and its subsidiaries shall
terminate as of the Effective Date, and that the consulting services shall not
constitute a continuation of his employment. Parker shall be reimbursed by Delta
for all his out of pocket expenses incurred in connection with performance of
the consulting services. In addition, during the Consulting Service Term, Delta
shall continue to pay Parker $1,600 per month for purposes of his car lease.
     (b) Parker shall be an independent contractor, not an employee or agent of
Delta or any of its subsidiaries or affiliates. Other than as expressly provided
in this Agreement, neither Delta or any of its affiliates shall be required to
furnish Parker with any employee benefits for which officers or employees of
such entities are eligible at any time.
     (c) To the extent Parker materially fails to perform his duties under this
Section 4 and such failure continues after written notice detailing such failure
and a reasonable time period within which to cure such failure, Delta may seek a
claim for breach of contract against Parker provided that the maximum amount of
damages Delta could recover under such claim shall be capped at $850,000. It is
acknowledged and agreed by the Parties that neither the death nor disability of
Parker shall constitute a failure to perform his duties under this Section 4.
5. Other Business and Activities. From and after the Effective Date, and
notwithstanding the consulting services to be provided hereunder, Parker shall
be free to pursue any other

3



--------------------------------------------------------------------------------



 



business and activities in any industry, including the oil, gas and minerals
industry, whether or not competitive with Delta. It is expressly acknowledged
and agreed that Parker shall hereafter have no duty to present any potential
transactions to Delta or to disclose any other business information to which he
may be privy. Without limiting the foregoing, and for purposes of clarification,
it is acknowledged and agreed that Sections 9 and 10 of the Change-In-Control
Agreement and 15 and 16 of the Employment Agreement shall be null, void and of
no effect.
6. Parker’s Relinquishment of Rights. It is expressly acknowledged and agreed
that, subject to the actual receipt by Parker of the consideration to be
delivered pursuant to Sections 2, 3 and 4 above, Parker shall relinquish all
rights he may have under Section 3 of the Change-In-Control Agreement,
Sections 1, 2, 3, 4, 5, 6, 7, and 8 of the Employment Agreement, all rights
under the Stock Agreements (provided that Parker shall retain any and all shares
of Delta that are fully vested, and issued and outstanding in his name and the
name of any of the members of his family) and, except as set forth in
Section 8(c), any and all rights he may have to any other salary, bonus or other
compensation (including without limitation any compensation based on the success
of any past or pending transactions or litigation, including those certain
judgments obtained against the United States relating to Delta’s interest in
off-shore California leases). In the event there is no actual receipt by Parker
of the consideration to be delivered pursuant to Sections 2, 3 and 4 above, then
Parker shall not have relinquished any such rights.
7. Acknowledgement of Continuing Rights and Obligations. It is acknowledged and
agreed that, except as provided in Section 6 above, Parker shall continue to be
entitled to his rights under the Employment Agreement (including without
limitation those contained in Sections 9 and 26) and the Change-In-Control
Agreement (including without limitation those contained in Sections 14, 15, 16,
17 and 21). It is further acknowledged and agreed that Parker shall continue to
remain obligated under Sections 10, 11, 12, 14, 17 and 18 of the Employment
Agreement, and Sections 5, 6, 8, 11, 12 and 13 of the Change-In-Control
Agreement.
8. General Release.
     (a) Parker, for himself, and Delta, for itself, and each Party for its
respective affiliates, successors, heirs, subrogees, assigns, principals,
agents, partners, employees, associates, attorneys and representatives,
voluntarily, knowingly and intentionally releases and discharges the other Party
and its respective predecessors, successors, parents, subsidiaries, affiliates
and assigns and each of its respective officers, directors, principals,
shareholders, agents, attorneys, board members, and employees from any and all
claims, actions, liabilities, demands, rights, damages, costs, expenses, and
attorneys’ fees (including but not limited to any claim of entitlement for
attorneys’ fees under any contract, statute, or rule of law allowing a
prevailing party or plaintiff to recover attorneys’ fees), of every kind and
description from the date Delta hired Parker through the Effective Date, except
as set forth in subparagraphs (b) and (c) below (the “Released Claims”).
     (b) The Released Claims include but are not limited to those which arise
out of, relate to, or are based upon: (i) Parker’s employment with Delta or the
termination thereof; (ii) statements, acts or omissions by the Parties whether
in their individual or representative capacities, (iii) express or implied
agreements between the Parties and claims under any severance plan, except as
provided in this Agreement, (iv) any stock or stock option grant,

4



--------------------------------------------------------------------------------



 



agreement, or plan, except as provided in this Agreement, (v) all federal,
state, and municipal statutes, ordinances, and regulations, including, but not
limited to, claims of discrimination based on race, color, national origin, age,
sex, sexual orientation, religion, disability, veteran status, whistleblower
status, public policy, or any other characteristic of Parker under the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Americans with Disabilities Act, the Equal Pay Act, Title VII of the Civil
Rights Act of 1964 (as amended), the Employee Retirement Income Security Act of
1974, the Rehabilitation Act of 1973, the Worker Adjustment and Retraining
Notification Act, or any other federal, state, or municipal law prohibiting
discrimination or termination for any reason, (vi) state and federal common law,
including but not limited to claims for breach of contract, defamation, or
emotional distress, and (vii) any claim which was or could have been raised;
provided, notwithstanding anything to the contrary in this Agreement, the
“Released Claims” shall not include rights under this Agreement, the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), or
any 401(k) plan. The Parties agree that the Released Claims do not include
matters arising out of or in connection with claims by governmental authorities
or self-regulatory organizations involving actual or potential violations of the
securities laws, rules or regulations applicable to Delta.
     (c) The Parties specifically agree that notwithstanding anything herein to
the contrary (i) Parker is retaining all his right, title and interest to the 1%
net ORRI in OCS Lease 452 and (ii) nothing in this Agreement alters, modifies or
amends Parker’s rights to indemnification as set out in Delta’s Certificate of
Incorporation or Bylaws or the Delaware General Corporation Law. Further, it is
specifically agreed that nothing in this Agreement is intended to affect
Parker’s rights with respect to royalties, overriding royalty interests, working
interests or any similar oil, gas or mineral interests he owns or hereinafter
acquires.
     (d) Parker expressly acknowledges and agrees that he owes Delta a
reimbursement amount equal to $255,000 for personal expenses Delta incurred on
his behalf. On the ADEA Effective Date, Parker shall pay to Delta such $255,000.
9. Representations and Warranties. Each of Parker and Delta (except as to
subparagraphs (c), (e), (f) and (g) below), severally and not jointly, warrants
and represents as follows:
     (a) He or it has read this Agreement and agrees to the conditions and
obligations set forth in it.
     (b) He or it voluntarily executes this Agreement (i) after having been
advised to consult with legal counsel, (ii) after having had opportunity to
consult with legal counsel and (iii) without being pressured or influenced by
any statement, representation or omission of any person acting on behalf of the
other or any of its officers, directors, employees, agents and attorneys.
     (c) Parker has no knowledge of the existence of any lawsuit, charge or
proceeding against Delta or any of its officers, directors, employees or agents
arising out of or otherwise connected with any of the matters herein released.
     (d) He or it has the individual, corporate, or entity power and authority
to execute and deliver this Agreement and to perform its obligations hereunder
and, if such Party is a corporation, limited liability company or partnership,
the execution, delivery, and performance

5



--------------------------------------------------------------------------------



 



of this Agreement has been duly authorized by all necessary corporate, company
or partnership action. This Agreement constitutes the legal, valid, and binding
obligation of each Party.
     (e) Parker admits, acknowledges, and agrees that, other than the
consideration set forth in this Agreement, Parker has been fully paid or
provided all wages, compensation, salary, commissions, bonuses, expense
reimbursements, stock, stock options, vacation, change in control benefits,
severance benefits, deferred compensation, or other benefits from Delta, which
are or could be due to Parker under the terms of Parker’s employment or
otherwise.
     (f) Applicable law provides that Parker shall have at least 21 days to
consider this Agreement. In the event that Parker executes this Agreement prior
to the 21st day after receipt of it, Parker expressly intends such execution as
a waiver of any rights Parker has to review the Agreement for the full 21 days.
In such event, Parker represents that such waiver is voluntary and made without
any pressure, representations or incentives from Delta for such early execution.
     (g) Parker understands that this Agreement waives and releases any claims
Parker may have under the Age Discrimination in Employment Act. Parker may
revoke this Agreement for 7 calendar days following its execution, and this
Agreement shall not become enforceable and effective against Parker until 7
calendar days after such execution (the “ADEA Effective Date”). If Parker
chooses to revoke this Agreement, Parker must provide written notice to Delta
within 7 calendar days of Parker’s execution of this Agreement. If Parker does
not revoke within the 7-day period, the right to revoke is lost.
10. Non-Disparagement.
     (a) Parker agrees not to make to any person any statement that disparages
the Company or its directors, officers, employees or affiliates or reflects
negatively upon the Company, including, without limitation, statements regarding
the Company’s financial condition, business practices, employment practices, or
its predecessors, successors, subsidiaries, officers, directors, employees or
affiliates.
     (b) Delta agrees not to make to any person any statement that disparages
Parker or reflects negatively upon Parker, including, without limitation,
statements regarding Parker’s financial condition, business practices,
performance while at Delta or otherwise.
11. Non-Solicitation. During the Consulting Service Term, Parker shall not,
directly or indirectly through another person or entity, except on behalf of the
Company or an affiliate of the Company:
     (a) induce or attempt to induce any employees of the Company or any
affiliate of the Company to leave the employ of the Company or such affiliate,
or in any way interfere with the relationship between the Company (or such
affiliate) and its employees; or
     (b) solicit any person who is or was an employee or consultant of the
Company or any affiliate of the Company until three months after such
individual’s employment or consulting relationship with the Company or such
affiliate has been terminated.

6



--------------------------------------------------------------------------------



 



12. Mandatory Arbitration. Except as provided in subsection (h) of this
Section 12, any dispute must be resolved by binding arbitration in accordance
with the following:
     (a) Either Party may begin arbitration by filing a demand for arbitration
in accordance with the Rules for Commercial Arbitration of the American
Arbitration Association (as in effect at the time of arbitration of a dispute,
the “Arbitration Rules”) and concurrently notifying the other Party of that
demand. If the Parties are unable to agree upon a panel of three arbitrators
within ten days after the demand for arbitration was filed (and do not agree to
an extension of that ten-day period), either Party may request the Denver office
of the American Arbitration Association (“AAA”) to appoint the arbitrator or
arbitrators necessary to complete the panel in accordance with the Arbitration
Rules. Each arbitrator so appointed shall be deemed accepted by the Parties as
part of the panel.
     (b) The arbitration shall be conducted in the Denver, Colorado metropolitan
area at a place and time agreed upon by the Parties with the panel, or if the
Parties cannot agree, as designated by the panel. The panel may, however, call
and conduct hearings and meetings at such other places as the Parties may agree
or as the panel may, on the motion of one Party, determine to be necessary to
obtain significant testimony or evidence.
     (c) The panel may authorize any and all forms of discovery upon a Party’s
showing of need that the requested discovery is likely to lead to material
evidence needed to resolve the dispute and is not excessive in scope, timing, or
cost.
     (d) The arbitration shall be subject to the Federal Arbitration Act and
conducted in accordance with the Arbitration Rules to the extent that they do
not conflict with this Section 12. The Parties and the panel may, however, agree
to vary to provisions of this Section 12 or the matters otherwise governed by
the Arbitration Rules.
     (e) The arbitration hearing shall be held within 60 days after the
appointment of the panel. The panel’s final decision or award shall be made
within 30 days after the hearing. That final decision or award shall be made by
unanimous or majority vote or consent of the arbitrators constituting the panel,
and shall be deemed issued at the place of arbitration. The panel’s final
decision or award shall be based on this Agreement and applicable law.
     (f) The panel’s final decision or award may include injunctive relief in
response to any actual or impending breach of this Agreement or any other actual
or impending action or omission of a Party under or in connection with this
Agreement.
     (g) The panel’s final decision or award shall be final and binding upon the
Parties, and judgment upon that decision or award may be entered in any court
having jurisdiction. The Parties waive any right to apply or appeal to any court
for relief from the preceding sentence or from any decision of the panel made
before the final decision or award.
     (h) Nothing in this Section 12 limits the right of either Party to apply to
a court having jurisdiction to (i) enforce the agreement to arbitrate in
accordance with this Section 12, (ii) seek provisional or temporary injunctive
relief, in response to an actual or impending breach of the Agreement or
otherwise so as to avoid an irreparable damage or maintain the status quo, until
a final arbitration decision or award is rendered or the dispute is otherwise
resolved, or (iii)

7



--------------------------------------------------------------------------------



 



challenge or vacate any final arbitration decision or award that does not comply
with this Section 12. In addition, nothing in this Section 12 prohibits the
Parties from resolving any dispute (in whole or in part) by agreement.
     (i) The panel may proceed to an award notwithstanding the failure of any
Party to participate in such proceedings. The prevailing Party in the
arbitration proceeding may be entitled to an award of reasonable attorneys’ fees
incurred in connection with the arbitration in such amount, if any, as
determined by the panel in its discretion. The costs of the arbitration shall be
borne equally by the Parties unless otherwise determined by the panel in its
award.
     (j) The panel shall be empowered to impose sanctions and to take such other
actions as it deems necessary to the same extent a judge could impose sanctions
or take such other actions pursuant to the Federal Rules of Civil Procedure and
applicable law. Each party agrees to keep all disputes and arbitration
proceedings strictly confidential except for disclosure of information required
by applicable law which cannot be waived.
     (k) This Section 12 shall not preclude the Parties at any time from
mutually agreeing to pursue non-binding mediation of the dispute.
13. Section 409A. To the extent applicable, it is intended that this Agreement
comply with Section 409A. In the event that Parker or Delta determines that any
payment or distribution of any type to Parker or for Parker’s benefit, whether
paid or payable or distributed or distributable, pursuant to the terms of this
Agreement, the Change-In-Control Agreement or the Employment Agreement (the
“Total Payments”), would be subject to the additional tax and interest imposed
by Section 409A, or any interest or penalties with respect to such additional
tax (such additional tax, together with any such interest or penalties, are
collectively referred to as the “409A Tax”), then Parker shall be entitled to
receive an additional payment (a “409A Tax Restoration Payment”) in an amount
that shall fund the payment by Parker of any 409A Tax on the Total Payments as
well as all income taxes imposed on the 409A Tax Restoration Payment, any 409A
Tax imposed on the 409A Tax Restoration Payment and any interest or penalties
imposed with respect to taxes on the 409A Tax Restoration Payment or any 409A
Tax. Parker shall provide Delta notice of the payment of any 409A Tax within 5
business days of remittance, and Delta shall pay the 409A Tax Restoration
Payment to Parker within 10 business days of Parker’s remittance of any 409A
Tax, but to the extent the 409A Tax Restoration Payment is payable on account of
Parker’s separation from service, no earlier than the Trust Distribution Date.
14. Company’s Successor. In addition to any obligations imposed by law upon any
successor to Delta, Delta shall require any successor to all or substantially
all of Delta’s business or assets (whether direct or indirect and whether by
purchase, reorganization, merger, share exchange, consolidation, or otherwise)
to expressly assume and agree to perform Delta’s obligations under this
Agreement to the same extent, and in the same manner, as Delta would be required
to perform if no such succession had occurred. This Agreement shall be binding
upon, and inure to the benefit of, any successor to Delta.
15. Parker’s Successor. This Agreement shall inure to the benefit of, and be
enforceable by, Parker’s personal or legal representatives, designated
beneficiary, administrators, executors and heirs. If Parker should die after the
Effective Date, but before any payment or benefit to which

8



--------------------------------------------------------------------------------



 



Parker is entitled under this Agreement has been received by Parker, all
payments or benefits to which Parker would have been entitled had he continued
to live (other than any such Welfare Benefits that, by their terms, terminate
upon Parker’s death) shall be made or provided in accordance with this Agreement
to the representatives, executors, or administrators of Parker’s estate.
16. Restricted Assignment. Except as expressly provided in Sections 14 and 15,
neither Party may assign, transfer, or delegate this Agreement or any of its or
his rights or obligations under this Agreement without the prior written consent
of the other Party. Any attempted assignment, transfer, or delegation in
violation of the preceding sentence shall be void and of no effect.
17. Waiver and Amendment. No term or condition of this Agreement shall be deemed
waived other than by a writing signed by the Party against whom or which
enforcement of the waiver is sought. Without limiting the generality of the
preceding sentence, a Party’s failure to insist upon the other Party’s strict
compliance with any provision of this Agreement or to assert any right that a
Party may have under this Agreement shall not be deemed a waiver of that
provision or that right. Any written waiver shall operate only as to the
specific term or condition waived under the specific circumstances and shall not
constitute a waiver of that term or condition for the future or a waiver of any
other term or condition. No amendment or modification of this Agreement shall be
deemed effective unless stated in a writing signed by the Parties.
18. Entire Agreement. This Agreement contains the Parties’ entire agreement
regarding the subject matter of this Agreement and supersedes all prior
agreements and understandings between them regarding such subject matter (except
as reserved herein). The Parties have made no agreements, representations, or
warranties regarding the subject matter of this Agreement that are not set forth
in this Agreement.
19. Notice. Each notice or other communication required or permitted under this
Agreement shall be in writing and transmitted, delivered, or sent by personal
delivery, prepaid courier or messenger service (whether overnight or same-day),
prepaid telecopy or facsimile, or prepaid certified United States mail (with
return receipt requested), addressed (in any case) to the other Party at the
address for that Party set forth below that Party’s signature on this Agreement,
or at such other address as the recipient has designated by notice to the other
Party, with a copies as follows:
     If to Parker,
Brownstein Hyatt Farber Schreck, LLP
Attention: Timothy R. Beyer
410 Seventeenth Street, Suite 2200
Denver, CO 80202-4432
P: (303) 223-1116
F: (303) 223-0916

9



--------------------------------------------------------------------------------



 



     If to Delta,
Davis Graham & Stubbs LLP
Attention: Ron Levine
1550 Seventeenth Street, Suite 500
Denver, Colorado 80202
P: (303) 892-7514
F: (303) 893-1379
Each notice or communication so transmitted, delivered, or sent in person, by
courier or messenger service, or by certified United States mail shall be deemed
given, received, and effective on the date delivered to or refused by the
intended recipient (with the return receipt, or the equivalent record of the
courier or messenger, being deemed conclusive evidence of delivery or refusal.)
Nevertheless, if the date of delivery is after 5:00 p.m. on a business day, the
notice or other communication shall be deemed given, received, and effective on
the next Business Day.
20. Severability. It is the desire of the Parties hereto that this Agreement be
enforced to the maximum extent permitted by law, and should any provision
contained herein be held unenforceable by a court of competent jurisdiction or
arbitrator (pursuant to Section 12), the Parties hereby agree and consent that
such provision shall be reformed to create a valid and enforceable provision to
the maximum extent permitted by law; provided, however, if such provision cannot
be reformed, it shall be deemed ineffective and deleted herefrom without
affecting any other provision of this Agreement. This Agreement should be
construed by limiting and reducing it only to the minimum extent necessary to be
enforceable under then applicable law.
21. Title and Headings; Construction. Titles and headings to sections hereof are
for the purpose of reference only and shall in no way limit, define or otherwise
affect the provisions hereof. The words “herein,” “hereof,” “hereunder” and
other compounds of the word “here” shall refer to the entire Agreement and not
to any particular provision.
22. Governing Law; Jurisdiction. All matters or issues relating to the
interpretation, construction, validity, and enforcement of this Agreement shall
be governed by the laws of the State of Colorado, without giving effect to any
choice-of-law principle that would cause the application of the laws of any
jurisdiction other than Colorado. Jurisdiction and venue of any action or
proceeding relating to this Agreement or any dispute (to the extent arbitration
is not required under Section 12) shall be exclusively in Denver, Colorado.
23. Survival of Certain Provisions. Wherever appropriate to the intention of the
Parties, the respective rights and obligations of the Parties hereunder shall
survive any termination or expiration of this Agreement.
24. Counterparts. This Agreement may be signed in counterparts, with the same
effect as if both Parties had signed the same document. All counterparts shall
be construed together to constitute one, and the same, document.

10



--------------------------------------------------------------------------------



 



25. Attorneys Fees. The Parties agree that Delta shall pay all reasonable
expenses and costs Parker incurs with Brownstein Hyatt Farber Schreck, LLP in
connection with the negotiation and execution of this Agreement or in good faith
in obtaining or retaining payments and benefits under this Agreement within
20 days of being incurred. Payment of this expense in any taxable year may not
affect expenses to be paid in any other year.
[Signature page follows.]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement to be
effective as of the Effective Date first above written.
PARKER:
Signature: /s/ Roger A. Parker                          
Name: Roger A. Parker
Address for notices:
9 Cherry Hills Park Drive
Cherry Hills Village, CO 80113
DELTA:
Delta Petroleum Corporation, a Delaware corporation
By: /s/ Stanley F. Freedman                          
Its: Executive Vice President
Name: Stanley F. Freedman
Address for Notices:

Delta Petroleum Corporation
c/o Ted Freedman, Executive Vice President and General Counsel
370 17th Street, Suite 4300
Denver, Colorado 80202

12